Citation Nr: 0511948	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to an increased rating for internal 
derangement of the left knee with anterior cruciate 
ligamentous laxity and chondromalacia, currently rated at 10 
percent disabling.

2.  Entitlement to a compensable evaluation for traumatic 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to January 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied an increased rating for 
internal derangement of the left knee with anterior cruciate 
ligamentous laxity and chondromalacia, currently rated as 10 
percent disabling.


FINDINGS OF FACT

1.  The veteran has no more than slight instability of the 
left knee as a result of internal derangement with anterior 
cruciate ligamentous laxity and chondromalacia; he does not 
have moderate lateral instability or subluxation.

2.  Traumatic arthritis of the left knee which in painful 
motion, but is without clinical evidence of limitation of 
flexion to 60 degrees or less or limitation of extension to 5 
degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
internal derangement, left knee with anterior cruciate 
ligamentous and chondromalacia are not met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5257 (2004); VAOPGCPREC 23- 97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  The criteria for a separate evaluation of 10 percent for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.59, 4.71a, 
Diagnostic Code 5010 (2004);  VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for increased rating for internal derangement of 
the left knee with anterior cruciate ligamentous laxity and 
chondromalacia.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that the discussions in the rating decision 
and the statement of the case (SOC) informed the appellant of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from December 2002, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA letter predated 
the rating decision.  The RO also supplied the appellant with 
the applicable regulations in the SOC issued in May 2003, and 
SSOC issued in August 2003.  The basic elements for 
establishing an increased rating for a knee disorder have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in December 2002 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
that he may "submit evidence showing that [his] service-
connected increase s/c knee condition has increased in 
severity."  Furthermore, the letter informed the appellant 
that he should send information or evidence to support his 
claim.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records and post-service medical records.  The 
appellant was provided two VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

In an August 1989 rating decision, service connection was 
granted for internal derangement, left knee with anterior 
cruciate ligamentous laxity and mild subpatellar 
chondromalacia.  A 10 percent rating was assigned under 
Diagnostic Code 5257. The grant of service connection was 
based on the service medical records which showed that the 
veteran fell during basic training and hit both knees and 
that he underwent an elective left knee arthrotomy with 
removal of the lateral meniscus, a VA examination which 
showed current right knee disability, diagnosed as internal 
derangement, left knee with anterior cruciate ligamentous 
laxity and mild subpatellar chondromalacia, and an x-ray 
which showed degenerative changes characterized by 
osteophytes about the tibial spines.

In December 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had increased pain 
in the left knee with flare-ups on and off approximately once 
a week lasting two to three days.  He stated that at times 
the pain did not allow him to walk or stand for long periods 
of time, and that he had lost one to two days from work due 
to his condition.  Physical examination of the knees revealed 
no heat, redness, swelling, effusion or drainage.  Range of 
motion testing for both knees revealed flexion of zero to 140 
degrees and extension of zero.  There was no pain, weakness, 
fatigue, lack of endurance or instability of either knee.  
There was no ankylosis.  Drawer and McMurray tests were 
negative.  There was joint effusion of the left knee.  X-rays 
revealed osteophyte formation on the superior aspect of the 
patellar articulating surface and on mediolateral 
compartments of the left knee consistent with degenerative 
arthritis.  The diagnosis was degenerative joint disease, 
most likely post traumatic.  

In a January 2003 rating decision, the RO denied an increased 
rating for internal derangement of the left knee with 
anterior cruciate ligamentous and chondromalacia, and 
continued the current rating of 10 percent.  

In October 2003, a letter of the disagreement was received 
from the veteran in which he stated that the VA examiner had 
not performed a proper examination of his knee and that the 
examiner's conclusion was an error.

In March 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he 
suffered from pain, weakness, and swelling of the knee.  He 
stated these symptoms occurred intermittently as often as 
twice a week with each occurrence lasting thirty six hours.  
He stated that his movement is limited during flare-ups and 
that his condition does not cause incapacitation.  He 
reported that his condition had caused him to miss work about 
three times a month.  Physical examination revealed that the 
alignment of the legs was good.  The knee joint's general 
appearance was within normal limits on the both sides.  Range 
of motion of both knees was 140 degrees flexion and zero 
degrees extension.  The range of motion was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
The Drawer and McMurray tests were within normal limits for 
both knees.  Examination of the knees revealed crepitus.  X-
rays of the left knee were normal.  The diagnosis was that 
there was no change of the established diagnosis of internal 
derangement, left knee with anterior cruciate ligamentous 
laxity and chondromalacia.  The effect of the knee condition 
on the veteran's occupation was difficulty standing or 
walking for long periods.  The left knee condition did not 
affect his daily activities.

Criteria

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected left knee 
disability.
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5257, for other knee impairment, including 
recurrent subluxation or lateral instability of the knee, 
provides a 10 percent evaluation for slight impairment.  A 
moderate degree of impairment is to be rated 20 percent 
disabling.  For severe impairment a 30 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, the rating schedule provides a 
zero percent rating where extension of the leg is limited to 
5 degrees; a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted when the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Codes 5260 or 5261, or (consistent with 
DeLuca and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological , anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-ups, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, restrictions, nonunion of fracture, relaxation 
of ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malalingned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joints.  38 C.F.R. § 4.59.
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or tow or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the veteran's left knee disability has been 
rated based on instability and subluxation alone.  However, 
recent x-rays show degenerative arthritis.  Accordingly, the 
veteran may be entitled to separate ratings under Diagnostic 
Code 5257 and under 5010, which will be discussed below.

The veteran in his substantive appeal reported he has 
instability of the left knee and that he has almost fallen.  
The veteran is competent to report that he has instability.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, more 
probative evidence of record does not show that there was 
lateral instability on either VA examination, objectively.

More specifically, the 2002 examination disclosed that he did 
not have instability or subluxation.  Similarly, the 2004 
examination disclosed that there was no abnormal weight 
bearing, that he did not require an assistive device and that 
there was no weakness with normal McMurray and Drawer 
testing.  Although the veteran is competent to report that he 
has instability, the Board finds that the examination reports 
prepared by skilled professionals are more probative than an 
unsupported lay statement.  

The evidence also establishes the presence of traumatic 
arthritis and the veteran has complained of pain and 
weakness.  Again, a layman is competent to report the 
presence of pain and weakness.  However, his reports have not 
been duplicated.  In 2002 it was established that there was 
full motion with no pain, weakness, fatigue or lack of 
endurance.  However, the examiner established that "this" 
affects him in his usual occupation and limits the amount of 
walking and standing he can do.  Similar comments were 
advanced

The Board has been presented with an evidentiary conflict.  
In essence, although there is no objective pain, weakness, 
decrease in strength, incoordination or decrease in 
endurance, the examiners have established that there is a 
decrease in functional use in standing and walking.  We best 
surmise that there is pain on use.  As such, the minimum 
compensable evaluation for the joint is assigned.  38 C.F.R. 
§ 4.59.

However, an evaluation in excess of 10 percent is not 
warranted.  At best, there is minimal functional impairment, 
with no actual limitation of flexion or extension.  
Furthermore, he has not described actual loss of motion or 
the functional equivalent of limitation of motion with any 
degree of specificity, therefore, the veteran does not 
warrant separate evaluations for each possible plane of 
motion.

The veteran's left knee is currently rated as slight based on 
his instability under Diagnostic Code 5257.  The veteran does 
not have moderate instability or subluxation.  Therefore, a 
higher 20 percent rating is not warranted based on Diagnostic 
Code 5257.

The Court has held that the Board is precluded by regulation 
form assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which The Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exception or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that 
there is no evidence that the veteran's left knee disorder 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization.  During VA 
examinations the veteran reported that on the average, he has 
had to miss work two to three days a month.  The Board does 
not find this to be a marked interference with work.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. At 227.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the knee.




ORDER

Entitlement to an increased rating under Diagnostic Code 5257 
for internal derangement, left knee with anterior cruciate 
ligamentous laxity and chondromalacia, currently rated at 10 
percent disabling, is denied.

A separate rating of 10 percent for traumatic arthritis of 
the left knee is granted, subject to the laws and regulations 
that govern the award of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


